Citation Nr: 1810131	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  95-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for a chronic acquired psychiatric disorder, currently diagnosed as posttraumatic stress disorder (PTSD), also claimed as adjustment disorder and evaluated together with insomnia.

2.  Entitlement to an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder.

3.  Entitlement to a separate compensable disability rating for insomnia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 31, 2007.

5.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s).  

6.  Entitlement to a disability rating in excess of 10 percent for hypertension.

7.  Entitlement to a disability rating in excess of 10 percent for left lower extremity sural neuropathy.

8.  Entitlement to a disability rating in excess of 10 percent for right lower extremity sural neuropathy.

9.  Entitlement to a compensable disability rating for musculoskeletal chest pain, costochondritis (herein costochondritis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  The appeal has a complex procedural history, which will be addressed further below, as relevant.

The Veteran testified at a September 2003 Board hearing before the undersigned Veterans Law Judge (VLJ) in Oakland, California (though the issues discussed at the hearing are no longer on appeal).  A transcript of the hearing is of record.

In addition, a December 2017 VA Form 21-0958 (Notice of Disagreement (NOD)) was filed in response to a December 2017 rating decision.  A December 2017 letter to the Veteran from the Agency of Original Jurisdiction (AOJ) recognized receipt of this NOD.  Also, the electronic Veterans Appeals Control and Locator System (VACOLS) noted receipt of the NOD.  As the AOJ has acknowledged receipt of the NOD and VACOLS indicates that the NOD has been recognized, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Manlincon is therefore not applicable in this case as to this rating decision.


FINDINGS OF FACT

1.  The date of claim, January 31, 2007, is the appropriate effective date in this case for entitlement to service connection for a chronic acquired psychiatric disorder.

2.  The Veteran's chronic acquired psychiatric disorder symptomatology did not more nearly approximate the frequency, severity and duration of symptoms contemplated by the 70 percent (or higher) disability rating criteria.

3. The Veteran's insomnia disorder does not have separate and distinct manifestations or symptomatology from the service-connected chronic acquired psychiatric disorder.

4.  As of February 25, 2006 the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

5.  The Veteran does not have a single disability rated as total, to include consideration of a TDIU based solely on a chronic acquired psychiatric disorder.

6.  The Veteran's hypertension was not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

7.  The Veteran's bilateral lower extremity sural neuropathy was manifested by mild incomplete paralysis.  

8.  The Veteran's costochondritis was manifested by no more than slight disability


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400 (2017).

2.  A disability rating in excess of 50 percent is not warranted for a chronic acquired psychiatric disorder.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

3.  A separate compensable disability rating for insomnia is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.14 (2017).

4.  Entitlement to a TDIU is warranted effective February 25, 2006.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).

5.  Entitlement to SMC pursuant to 38 U.S.C. § 1114(s) is not warranted.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

6.  A disability rating in excess of 10 percent is not warranted for hypertension.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

7.  A disability rating in excess of 10 percent is not warranted for bilateral lower extremity sural neuropathy.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8522 (2017).
8.  A compensable disability rating is not warranted for costochondritis.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5321 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for a Chronic Acquired Psychiatric Disorder

Procedural History and Background 

The Veteran filed a claim on a July 12, 1994 VA Form 21-526 (Veteran's Application for Compensation or Pension).  He listed disabilities of "chest pain, irregular heartbeat, heart burn, feet feels no response often[], lack of sleeping problem, neck make noise (cracking)."    

An August 1994 VA examination report noted that the Veteran "since 1991 has had episodes of difficulty sleeping when he is tense or anxious, during which time he is not able to sleep too well...These insomnia episodes are resolved when the patient is not tense."  A diagnosis was noted of "[e]pisodic insomnia associated with anxiety."  

A January 1995 rating decision denied entitlement to service connection for "sleep disorder."  The Veteran submitted a February 1995 NOD, in which he listed the condition as "service-connected sleep disorder" and described symptoms related to sleep, to include reference to taking sleep medication, the duration of his sleep per night and that his service treatment records (STRs) didn't "show much evidence about sleep disorder, because Army didn't allow me to call sick for sleep disorder."

An April 1995 SOC continued the denial of entitlement to service connection for "sleep disorder."  A Form 9 (Appeal to [the Board]) dated in May 1995 by the Veteran listed an issue of "[e]ntitlement to service connection for sleep disorder."  The Veteran's appeal continued through various Supplemental Statements of the Case (SSOCs), a September 2003 Board hearing and a May 2004 Board remand.    

A December 2006 rating decision granted entitlement to service connection for chronic insomnia and assigned a 0 percent disability rating, effective June 25, 1994 (noted as the day following the Veteran's separation from active service).

The Veteran submitted a NOD as to the assigned disability rating on January 31, 2007 and a SOC was issued on February 11, 2008.  An April 2009 VA Form 119 (Report of Contact) stated that the Veteran "states he sent in his response to the SOC that was sent out on 2/11/08.  The [V]eteran states that this appeal claim shouldn't have been closed because he responded to this."  In a May 2009 statement, the Veteran referenced that he "found out that my appeal for increase evaluation for sleep disorder, VA called chronic insomnia is closed due to my no response," asked "[h]ow my claim is close?" and stated that "I want VA to reopen this claim immediately."  In June 2009, the AOJ sent the Veteran a letter stating that he was mailed a SOC on February 11, 2008 and that he "had 60 days from the date of the [SOC] in which to submit your VA Form 9.  As of the date of this letter no VA Form 9 for the issue[] of...insomnia has been received, therefore the time limit to file your formal appeal for [this] issue has expired."  In a September 2010 statement, the Veteran referenced that "VA has unlawfully closed" his chronic insomnia increased rating appeal and that "VA did not sent any SOC with form 9 to me dated 02/11/2008, if VA sent the letter to my address I did not receive it, and VA must not close my claim[]...I am requesting BVA investigate th[is]...claim[]."    

As noted, the AOJ informed the Veteran in June 2009 that he was mailed a SOC in February 2008 that addressed the increased rating claim and the Veteran, essentially, has contended that he either responded to this and/or did not receive the SOC.  The Board notes that there is no timely VA Form 9 or other statement that was received from the Veteran within the 60 day appeal period following the mailing of the February 11, 2008 SOC.  In addition, the Board notes that of record in the Veteran's claims file is a copy of a February 11, 2008 letter (noting the enclosure of VA Form 9) that included the SOC addressing the insomnia increased rating claim.  This letter was addressed to the Veteran at an address in Bangladesh (the country he was living in at the time).  There is no indication that the letter was returned as undeliverable.  The Board notes that while a statement dated in August 2008 by the Veteran (incorrectly noted as August 2007 by the Veteran, but as he was responding to a June 2008 SOC it is clear it was from August 2008) and a September 2008 NOD from the Veteran listed the address that was used on the February 11, 2008 letter with the addition of a floor (noted as the 3rd floor and 2nd floor, respectively), a buddy statement submitted from the Veteran's spouse in June 2008 listed the same address, without a specific floor number, used in the February 11, 2008 letter.  Moreover, the Board notes that a May 2008 VCAA notice letter was sent to the same address as the February 11, 2008 letter and that the Veteran returned the VCAA notice response form from this letter in June 2008, which indicates that the address used in the February 11, 2008 letter was not inaccurate.

Under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See id.  As the mailing of the February 11, 2008 letter (and enclosing a document as indicated, the VA Form 9), is an official VA duty, the presumption of regularity attaches and it is presumed that the Veteran was mailed the February 11, 2008 letter (which included the SOC and VA Form 9).  The Veteran's statement of non-receipt, when contrasted with the fact that the letter was not returned as undeliverable, is not sufficient clear evidence to the contrary as required to rebut the presumption of regularity.  As such, a timely substantive appeal was not received in response to the February 11, 2008 SOC and the increased rating claim became final.

Separately, the December 2006 rating decision that granted entitlement to service connection for chronic insomnia also stated in the Introduction section that "at your VA examination on 3-3-05, the examiner opined to the effect that you had an adjustment disorder related to service. Please notify us if you wish to claim service connection for adjustment disorder."  In the same January 31, 2007 statement that was a NOD as to the insomnia disability rating discussed above, the Veteran also listed a subject of "new claim for adjustment disorder."  The Veteran referenced the March 2005 VA examination report and stated that "I am claiming adjustment disorder as new service connection disability."  In an August 2007 statement, the Veteran stated that "I am claiming adjustment disorder as new service connection disability."  A November 2007 rating decision denied entitlement to service connection for adjustment disorder and the Veteran appealed this decision.  On a January 2009 VA Form 9 as part of the appeal for entitlement to service connection for adjustment disorder, the Veteran stated that "I did not claim my adjustment disorder soon enough due to other several service connection were most vital disabling factor to me right after separation from active service."  This issue was remanded by the Board in September 2009.  

Separately, a December 26, 2012 VA Form 21-526EZ listed an increased rating claim for chronic insomnia.  A May 2014 rating decision increased the assigned disability rating for insomnia disorder (as it was then (and now) characterized on the codesheet) to 30 percent, effective December 26, 2012, which was noted as the date an increased rating claim was received.  

Subsequently, a March 2016 rating decision granted entitlement to service connection for a chronic acquired psychiatric disorder, currently diagnosed as PTSD, also claimed as adjustment disorder and evaluated together with insomnia.  A 50 percent disability rating was assigned from January 31, 2007, which was noted as "the date we received your initial claim for a mental disability as this claim has been continuously prosecuted on appeal."  The rating decision also stated that "since your insomnia and mental disability are both evaluated based on the same criteria, we must combine them into one evaluation and evaluate based on the symptoms that provide the greater evaluation."  A March 2016 SOC addressed the issue of "[e]valuation of insomnia disorder."  The SOC stated that "[a]s your previously assigned 0 percent evaluation for insomnia was established in 1994, and you have had that evaluation in excess of 20 years, it is now protected.  We have retained the 0 percent evaluation for your insomnia" and that "[h]owever, beginning 01/31/07, the evaluation of your insomnia is together with your mental disorder.  From 01/31/07 forward, you receive one single evaluation for these conditions, based on what symptoms provide for the highest evaluation."  

The Veteran disagreed with the assigned effective date for the grant of entitlement to service connection for a chronic acquired psychiatric disorder by way of an April 2016 NOD.  The Board in August 2017 recognized this NOD and remanded this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) for the issuance of a Statement of the Case (SOC).  A SOC was issued in November 2017 and the Veteran filed a November 2017 VA Form 9 (Appeal to [the Board]). 

Contentions

The Veteran and his representative have, essentially, contended that the effective date for PTSD should be June 25, 1994 (the day following the Veteran's discharge from active service).  In this regard, on a November 2017 VA Form 9, the Veteran stated that "stressor of PTSD is well document in service for personal assault, so effective date of PTSD must be from date of separation" (he also referenced this as being the day entitlement arose) and that "sleep disorder entitlement was entitled from date of separation of service, so PTSD must be granted from date of separation of service."  He also stated that "I am not a medical professional, so PTSD term was completely unknown to me in 1994.  I claimed sleep problem as PTSD, and personal assault on chest (as chest pain), evaporated blood pressure was also a part of PTSD, later it entitled as hypertension, and adjustment disorder" and that "I may not use term PTSD, but PTSD was the cause of all those claims associated to insomnia and PTSD."  He also stated that "if insomnia...is granted from the date of discharge, and VA associated insomnia with PTSD then why PTSD effective date will not be from the date of discharge?  I want BVA to explain."  The Veteran provided similar arguments on a May 2016 VA Form 9.  The Veteran's representative stated in a December 2017 Appellant's Brief that:

although [the Veteran] did not use the correct terminology, as desired by the AOJ, the circumstances surrounding his claim were sufficient for someone with knowledge of the claims process to recognize that the [V]eteran's reports of a sleep impairment following a personal assault were consistent with a trauma related disability (i.e., PTSD).  As such the effective date for the establishment of an acquired psychiatric disorder in addition to, and/or with a manifestation of the insomnia, should be established as of the date of discharge.

The representative cited to Clemons v. Shinseki, 23 Vet. App. 1 (2009).
Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 U.S.C. § 5110(a) (2012); see also 38 C.F.R. § 3.400 (2017).  The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2006).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim.  Such informal claim must identify the benefit sought."  See 38 C.F.R. § 3.155(a) (2006).

Analysis

In this case, a key issue is when a claim was filed for entitlement to service connection for a chronic acquired psychiatric disorder.  The Board finds that the Veteran filed a claim for entitlement to service connection for a chronic acquired psychiatric disorder on January 31, 2007.  As referenced above, in accordance with 38 U.S.C. § 5110(a) (2012), generally the effective date shall not be earlier than the date of claim.  As January 31, 2007 is the date of claim and the current effective date of entitlement to service connection, an earlier effective date is not warranted.  

As to the Veteran's contention that, essentially, a stressor occurred in service, this is not determinative as to the appropriate effective date, which must also consider the date of claim.  

As to the contention that, essentially, the Veteran's initial July 12, 1994 claim included a claim for a chronic acquired psychiatric disorder, the Board disagrees.  As noted, the previously defined informal claim required that the claim "identify the benefit sought."  The Board finds that the Veteran did not identify entitlement to service connection for a chronic acquired psychiatric disorder as a benefit sought in his earlier July 12, 1994 claim.  As noted, he listed on his claim "lack of sleeping problem."  This claim was subsequently developed as a claim for entitlement to service connection for "sleep disorder" and eventually entitlement to service connection was granted for "chronic insomnia" (which was later changed on the codesheet to insomnia disorder).  As such, the Veteran in July 1994 filed a claim in regards to sleeping problems and was eventually granted entitlement to service connection for chronic insomnia.  In other words, the benefit sought by the Veteran in July 1994 (entitlement to service connection for "lack of sleeping problem") was granted.  The Veteran's claim did not identify or reference any chronic acquired psychiatric disorder or otherwise describe any symptoms beyond sleeping problems.

In this regard, the Board notes that the Veteran stated in a March 2016 statement that "I was not familiar with the term of PTSD in 1994, so I claimed this contention as chest pain, sleep disorder, hypertension, blood pressure, irregular heart beat, depression, anxiety, personality disorder etc." and that "If I would know the term PTSD in 1994, I would claim as PTSD instead of all those contentions.  PTSD caused in service from a personal assault, and must be granted from the effective date of June, 1994."  The Veteran's statement, however, is factually inaccurate.  As noted, the Veteran filed a claim on a July 12, 1994 VA Form 21-526 and he listed disabilities of "chest pain, irregular heartbeat, heart burn, feet feels no response often[], lack of sleeping problem, neck make noise (cracking)."  The Veteran did not list depression, anxiety or personality disorder, but rather only listed "lack of sleeping problem."

The Board has considered Clemons.  In Clemons, the Veteran filed a claim for entitlement to service connection for PTSD and the Board denied the Veteran's claim for PTSD, though medical evidence of record indicated diagnoses of acquired psychiatric disorders.  The United States Court of Appeals for Veterans Claims (Court) stated that "[a]lthough the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors," which were noted to "include[e] the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  

The current case is procedurally different than Clemons in that the AOJ granted entitlement to service connection, whereas in Clemons entitlement to service connection was denied.  The Court in Clemons addressed the situation of the present case, which the Board will quote in full:
	
Similarly, a different result is reached when the evidence supports the service benefits for that disability or the symptoms he was experiencing that are associated with that disability.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits and endorsing this Court's holding in Brannon v. West, 12 Vet.App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek . . . service connection")); Criswell v. Nicholson, 20 Vet.App. 501, 504 (2006) ("[W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised."); see also Talbert v. Brown, 7 Vet.App. 352, 356 (1995) (Board is not required to conduct "an exercise in prognostication, but only requires [consideration of] all issues reasonably raised by the appellant's substantive appeal").

With consideration of the Court's statement, the Board does not find that the Veteran's July 12, 1994 claim was a claim for entitlement to service connection for a chronic acquired psychiatric disorder.  As noted, the benefit sought by the Veteran in July 1994 (entitlement to service connection for "lack of sleeping problem") was granted.  His July 1994 claim did not identify or indicate an intent to apply for entitlement to service connection for a chronic acquired psychiatric disorder.  This is supported by language of the Veteran's January 31, 2007 NOD/claim (an August 2007 statement contained similar language).  In this statement, he disagreed with the assigned disability rating for his service-connected chronic insomnia.  He also listed "new claim for adjustment disorder" and stated that "I am claiming adjustment disorder as new service connection disability."  This demonstrates that the Veteran viewed his claim for entitlement to service connection for adjustment disorder as a new claim that was distinct from his earlier claim related to sleeping and insomnia.  This supports that the Veteran had not earlier indicated an intent to apply for entitlement to service connection for a chronic acquired psychiatric disorder.  In addition, the language on the January 2009 VA Form 9, where the Veteran stated that "I did not claim my adjustment disorder soon enough due to other several service connection were most vital disabling factor to me right after separation from active service," also supports that the Veteran had not earlier indicated an intent to apply for entitlement to service connection for a chronic acquired psychiatric disorder.

The Board also notes that on a September 2003 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) under the remarks section the Veteran listed various disabilities, to include "mental depression aggravated to severe condition to keep my current job."  He also listed as the service-connected disability that prevents him from securing or following any substantially gainful occupation various disabilities, to include "mental health."  While "mental depression" and "mental health" were noted, the mere listing of such on the VA Form 21-8940 did not indicate an intent to apply for entitlement to service connection for a chronic acquired psychiatric disorder.

As outlined, the Board has considered the Veteran and his representative's contentions.  These contentions, however, cannot retroactively provide what was not provided contemporaneously in the July 1994 claim - an intent to apply for entitlement to service connection for a chronic acquired psychiatric disorder.

In sum, the Board finds that the date of claim, January 31, 2007, is the appropriate effective date for entitlement to service connection for a chronic acquired psychiatric disorder.  As such, the Board concludes that the criteria for an effective date earlier than January 31, 2007 for the grant of entitlement to service connection for a chronic acquired psychiatric disorder have not been met and this claim therefore is denied.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400 (2017).



II.  Initial Disability Rating for a Chronic Acquired Psychiatric Disorder

Background and Legal Criteria

As noted, a March 2016 rating decision granted entitlement to service connection for a chronic acquired psychiatric disorder, currently diagnosed as PTSD, also claimed as adjustment disorder and evaluated together with insomnia.  A 50 percent disability rating was assigned from January 31, 2007.  The Veteran's chronic acquired psychiatric disorder is rated under Diagnostic Code 9411 (PTSD), which is rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 (2017) means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  See id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  See id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  Additionally, "[a] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Evidence

During the appeal period, the Veteran was afforded three VA mental health examinations.  The Veteran was afforded a VA examination in April 2012 and a Mental Disorders Disability Benefits Questionnaire (DBQ) was completed.  Diagnoses were noted of anxiety disorder and depressive disorder.  A GAF score of 55 was noted.  The Board notes that GAF scores are a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994) (the DSM)).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers).

The examiner listed symptoms attributable to anxiety disorder of chronic worrying, anxiety, mistrust of others and difficulty falling asleep.  Symptoms attributable to depressive disorder were noted of irritability, periods of hopelessness, poor appetite, lack of interest, diminished affect, isolation, unmotivated and "just passing through life."  The examiner indicated that the Veteran's level of occupational and social impairment in regards to his mental diagnoses was best summarized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This corresponds to a 30 percent disability rating under the General Formula.  

Under the history section, it was noted that the Veteran was married and had two children and a step-child living with him and his wife.  It was noted that the Veteran lived in Bangladesh for 6 years and returned to the United States in January 2012.  It was noted that the Veteran "[d]enied having a social life, stating that he mistrusts others and does not believe in friendships."  Reference was made to the Veteran having arguments with his wife.  It was noted that the Veteran "[h]as not worked since 2006...Stopped working due to stress."  Reference was made to the Veteran "recently" looking for work and being offered a job that "was declined when they learned he had poor credit."  It was noted that the Veteran "[l]ast interviewed in December 2011 but 'got discouraged' and has not interviewed since."

Upon mental status examination, it was noted that speech was of normal rate and volume with a deflated, flattened tone, that affect was restricted and tense, that mood was dysthymic, that thought process was linear with normal content, that memory and concentration were good, that insight was fair and that judgement was good.  Suicidal and homicidal ideation were denied.  The following symptoms were noted as applying to the Veteran's diagnoses: depressed mood, anxiety, chronic sleep impairment (noted elsewhere was that "[s]leep is difficult"), difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the first three identified symptoms are listed under the 30 percent disability rating criteria and the fourth symptom is listed under the 50 percent disability rating criteria.  The examiner (a Ph.D.) stated that "[t]he current psychiatric diagnoses due not appear to render [the Veteran] unable to sustain employment" and that "[h]e is able to participate in interviews, care for his children, and travel/move his family overseas.  He expressed interest in finding work though stated the job market is changed and the economy is poor, causing him difficulty in finding work."

The Veteran was afforded a VA examination in March 2014 and a Mental Disorders DBQ was completed.  A diagnosis was noted of insomnia disorder.  It was noted that "[t]he Veteran has difficulty falling and staying asleep.  He feels fatigued upon waking.  He sleeps approximately 4 to 5 hours nightly."  The examiner indicated that the Veteran's level of occupational and social impairment in regards to his mental diagnosis was best summarized as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This corresponds to a 30 percent disability rating under the General Formula.  Under the history section, it was noted that the Veteran "has been married to his second wife for seven years.  He and his wife have four children."  It was also noted that "[t]he Veteran reports that he is unemployed due to physical and emotional problems."  It was noted that "[t]he Veteran continues to have difficulties falling and staying asleep.  His sleep is not restorative as he feels fatigued upon waking.  The Veteran reports that he has problems with depression, anxiety and chronic sleep impairment."

The following symptoms were noted as applying to the Veteran's diagnosis: depressed mood, anxiety, suspiciousness, panic attacks more than once a week (twice), chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Board notes that the first three identified symptoms and chronic sleep impairment are listed under the 30 percent disability rating criteria and the remaining three symptoms are listed under the 50 percent disability rating criteria.  

Under the heading of behavioral observation, it was noted that the Veteran was appropriately dressed and well-spoken and that he was annoyed and frustrated at being at the examination.  The examiner also stated that "[t]he Veteran reports that he feels fatigued upon waking....He reports that his sleep impairment has clinically significant effect on his occupational functioning.  He reports that he had to quit his las job due to sleep difficulties and stress associated with the commute."

The Veteran was afforded a VA examination in January 2016 and a PTSD DBQ was completed.  A diagnosis was noted of PTSD.  The examiner indicated that the Veteran's level of occupational and social impairment in regards to his mental diagnosis was best summarized as "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This corresponds to a 70 percent disability rating under the General Formula.  Under the history section, it was noted that the Veteran was married and had five children.  He was noted as unemployed.  It was noted that the Veteran meet the various diagnostic criteria for PTSD.  

The following symptoms were noted as applying to the Veteran's diagnosis: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and inability to establish and maintain effective relationships.  The Board notes that the first three identified symptoms are listed under the 30 percent disability rating criteria, that the next three symptoms are listed under the 50 percent disability rating criteria and that the last symptom is listed under the 70 percent disability rating criteria.  The examiner, a psychiatrist, provided an opinion relating the Veteran's PTSD to his active service and stated that "[t]he depression, anxiety and sleep disturbance are all symptoms of or secondary to PTSD."

Also of record are various VA treatment records during the appeal period reflecting mental health treatment.  The Veteran received mental health treatment, medication management and attended group therapy.  When GAF scores were reported (from March 2012 to March 2013), they were reported as either 55 or 60, indicative of moderate symptoms.  In general, VA treatment notes (dated in March 2012, May 2012, August 2012, September 2012, December 2012, March 2013, August 2016, September 2016 and October 2016) noted the Veteran to be groomed, to have appropriate or euthymic mood, to have regular and fluent speech, to deny suicidal and homicidal thoughts and hallucinations, to have linear thought process, to be alert and oriented, to have grossly intact memory and to have good or adequate insight and judgment.  He affect was variously noted as "constricted yet responsive," "normal range, appropriate to thought content" and "euthymic and responsive."  Also, a March 2017 note included the results of a PTSD self-report measure (the PCL-5) and a score was noted as corresponding to "very severe symptoms reported."  Other PTSD checklists were noted in March 2012, May 2016 and September 2016.  Beck Depression Inventories were reported in March 2012, which was noted to indicate severe depression, and May 2016 and September 2016, which were noted to indicate moderate depression.  

Specific relevant treatment notes included a March 2012 note that stated that the Veteran "states past divorce and work stress lead to leaving his job.  He states doing computer work and he will not do it again because it was so stressful."  It was also noted that the Veteran stated "'I do not like being around too many people outside of my immediate family and siblings.'"  A May 2012 note noted that "[V]eteran states his main job is taking kids to and from school" and "when he is not engaged in activity he falls into depression."  It was noted that the Veteran "states right now no one is close to him but he is not close to anyone either and does not want to be.  He states feeling every one is looking for what they want so he is now fine not talking or seeing his friends or family members."  It was also referenced that the Veteran had a gym membership "and it gives him a place to go to spent time with his family."  An October 2012 note referenced the Veteran as stating that his "'depression is never good because I never feel good, family is always an issue and my wife argues.'"  A December 2012 note referenced the Veteran as being in school and referenced the Veteran going on a trip with his kids.  

An August 2016 note stated that the Veteran "states he is doing much better as he is less depressed and less irritable...Sleeping fair...No nightmares."  An October 24, 2016 note stated that the Veteran "says he continues to do well on [medication] and his mood is stable.  Less irritable.  Less anxious.  Sleeping well.  Nightmares infrequent."  It was noted that he "continues to struggle with his wife and their communication problems are getting worse."  An October 26, 2016 note noted that the Veteran "states things are better now and he feels he does not need to be seen as soon."  

The Board also notes that October 2012, March 2013, September 2016 and October 26, 2016 notes stated that the Veteran "states doing well psychiatrically."

Also of record is an August 2007 Medical Examination Report provided by a Bangladeshi doctor.  It was noted that the Veteran "has hard time to sleep, and found he has insomnia...he has also difficulty to adjust in social life...He feels he is unable to adjust himself with any environment or social life."  

The Board has also considered the Veteran's lay statements.  In an August 2007 statement, while discussing adjustment disorder, he stated that "I have relocated myself from USA to my native country, but still I am not able to adjust myself socially, mentally, and economically anywhere."  In an August 2007 statement, the Veteran stated that "[t]hough there is considerable amount of severity and impairment involved in my adjustment disorder I am claiming 30%."  He referenced the occupational and social impairment criteria outlined in the 30 percent disability rating criteria and reported example symptoms (depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss) from the same.  In a May 2014 NOD, the Veteran referenced the disability rating for insomnia should be 50 percent and stated that "I do have occupational and social impairment with reduced reliability and productivity due to panic attacks more than once a week, difficulty in understanding complex commands, short, long term memory impairment, impaired judgment, impaired abstract thinking, disturbances of motivation, and mood" and "I do have great difficulty in establishing and maintaining effective work and social relationships due to insomnia.  This is the main reason I am not able to hold any gainful job from February, 2006."  The Board notes that the symptoms and level of occupational and social impairment reported correspond to the 50 percent disability rating criteria.  

Analysis 

Upon review of the evidence of record, the Board finds that an initial disability rating in excess of 50 percent is not warranted for the Veteran's chronic acquired psychiatric disorder.  Overall, the Veteran's chronic acquired psychiatric disorder symptomatology did not more nearly approximate the frequency, severity and duration of symptoms contemplated by the 70 percent (or higher) disability rating criteria.  The Veteran's disability picture did not more nearly approximate that contemplated by the 70 percent disability rating criteria.  See 38 C.F.R. § 4.7 (2017).

In this regard, the Board finds highly probative the three VA examination reports discussed above.  Such generally identified the example symptoms provided under the General Rating Formula for 30 percent and 50 percent disability ratings.  
The Board acknowledges that the January 2016 DBQ noted an example symptom from the 70 percent disability rating of inability to establish and maintain effective relationships.  Subsequent evidence, however, referenced the Veteran as having relationships with family.  For example, an April 2017 VA treatment note referenced the Veteran as having gone "on trip to visit family in Bangladesh" and a November 2016 VA treatment note referenced a "recent trip with family and sharing a room with brothers" and noted the Veteran being married and living with his three kids.  While issues between the Veteran and his wife were referenced in the record, as of November 2017, he was still married.  This evidence tends to indicate that the Veteran does not have an inability to establish and maintain effective relationships.

In addition, the more severe example symptoms outlined in the 70 percent and 100 percent disability ratings were not shown by the DBQs or evidence of record.  In this regard, the Board also finds probative the VA treatment notes dated over a multi-year period (in October 2012, March 2013, September 2016 and October 26, 2016) that stated that the Veteran "states doing well psychiatrically."  Such statements over a prolonged period indicate that the severity of the Veteran's symptomatology did not more nearly approximate that contemplated by the higher 70 percent disability rating criteria.    

With respect to occupational and social impairment, as noted, the April 2012 and March 2014 DBQs both stated that the Veteran's level of occupational and social impairment in regards to his mental diagnosis was of the level that corresponds to a 30 percent disability rating under the General Formula.  As noted, the January 2016 DBQ noted that the Veteran's level of occupational and social impairment in regards to his mental diagnosis was of the level that corresponds to a 70 percent disability rating under the General Formula.  While the examiner noted the level of occupational and social impairment that corresponded to the 70 percent disability rating criteria, as discussed, the examiner primarily identified the example symptoms provided under the General Rating Formula for 30 percent and 50 percent disability ratings, with the exception of one 70 percent disability rating example symptom (inability to establish and maintain effective relationships).  As discussed, evidence dated following the January 2016 DBQ tends to indicate that the Veteran does not have an inability to establish and maintain effective relationships.  Overall, the Board finds that the severity of the Veteran's symptomatology was more consistent with the 50 percent disability rating criteria and the level of occupational and social impairment contemplated by such.  

In sum, the Board finds that, throughout the appeal period, the Veteran's chronic acquired psychiatric disorder symptomatology did not more nearly approximate the frequency, severity and duration of symptoms contemplated by the 70 percent (or higher) disability rating criteria.  The Veteran's disability picture did not more nearly approximate that contemplated by the 70 percent disability rating criteria.  See 38 C.F.R. § 4.7 (2017).  As such, the Board concludes that a disability rating in excess of 50 percent is not warranted for a chronic acquired psychiatric disorder and the claim therefore must be denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board has considered the Veteran's contentions.  He (and his representative) has advocated for a 70 percent disability rating for his chronic acquired psychiatric disorder.  See April 2016 NOD, November 2017 VA Form 9, November 2017 Appellant's Brief.  The statements, however, did not provide additional substantive contentions beyond, essentially, stating that a 70 percent disability rating was warranted.  On a March 2016 VA Form 9, he stated that "I am claiming higher rating of 70% based on" and then appeared to copy the 70 percent disability rating criteria under the General Formula (with the omission of one example symptom of neglect of personal appearance and hygiene).  As outlined above, the medical evidence of record did not document the 70 percent disability rating example symptoms (except for the January 2016 DBQ noting inability to establish and maintain effective relationships).  The Board affords more probative value to the objective medical evidence of record than to the Veteran's March 2016 VA Form 9, which was vague in nature and not supported by the objective medical evidence.  

III.  Separate Compensable Disability Rating for Insomnia

Background and Contentions

The procedural history as related to the chronic acquired psychiatric disorder and insomnia disabilities was outlined in section I. above.  As relevant, a December 2006 rating decision granted entitlement to service connection for chronic insomnia.  A May 2014 rating decision increased the assigned disability rating for insomnia disorder to 30 percent, effective December 26, 2012.  A March 2016 rating decision granted entitlement to service connection for a chronic acquired psychiatric disorder, currently diagnosed as PTSD, also claimed as adjustment disorder and evaluated together with insomnia.  A 50 percent disability rating was assigned from January 31, 2007 and the chronic acquired psychiatric disorder was evaluated with insomnia.  In this regard, the rating decision stated that "since your insomnia and mental disability are both evaluated based on the same criteria, we must combine them into one evaluation and evaluate based on the symptoms that provide the greater evaluation."  

The Veteran submitted an April 2016 NOD as to the March 2016 rating decision and on the VA Form 21-0958 he marked boxes related to areas of disagreement of "Effective Date of Award" and "Evaluation of Disability" in regards to PTSD and insomnia.  He stated, with respect to PTSD, that "70% evaluation sought from effective date earlier than January 31, 2007 as a separate disability rating" and, with respect to insomnia, that "50% evaluation sought from June 25, 1994 as separate disability rating.  Restore the rating of 30% to 50%."

A March 2016 SOC addressed the issue of "[e]valuation of insomnia disorder."  The SOC stated that "[a]s your previously assigned 0 percent evaluation for insomnia was established in 1994, and you have had that evaluation in excess of 20 years, it is now protected.  We have retained the 0 percent evaluation for your insomnia" and that "[h]owever, beginning 01/31/07, the evaluation of your insomnia is together with your mental disorder.  From 01/31/07 forward, you receive one single evaluation for these conditions, based on what symptoms provide for the highest evaluation."  

The Veteran submitted a VA Form 9 in March 2016 and stated that "insomnia must be rated independently above 50% disabling, and insomnia must not be combined or associated with PTSD, adjustment disorder, or any other mental health issues."  On a May 2016 VA Form 9, the Veteran stated that "insomnia was rated 30% disabling as a separate contention, VA wrongfully combined insomnia with PTSD, and reduced rating of insomnia to 0%.  Insomnia must be rated separately with the rating of 50% disabling from the effective date June 24, 1994."  In the August 2017 Board remand, the Board characterized an additional issue on appeal as entitlement to a separate compensable disability rating for insomnia.  On a November 2017 VA Form 9, the Veteran stated that "insomnia must be entitle as a separate issue and evidence of proof shows 50% disabling, effective date June 24, 1994."



Analysis

Initially, the Board notes that the relevant period is from January 31, 2007.  This is the date of entitlement to service connection for a chronic acquired psychiatric disorder and the increased rating claim for this service-connected disability is on appeal before the Board.  It is within the context of this appeal that this issue arises.  As noted, from January 31, 2007 insomnia has been evaluated with a chronic acquired psychiatric disorder, though a 0 percent disability rating for insomnia disorder remains in effect because such is protected.  The issue is whether a separate compensable disability rating for insomnia is warranted from January 31, 2007.    

In general, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  See 38 C.F.R. § 4.14 (2017).  Separate disability ratings, however, may be assigned when there are "separate and distinct manifestations from the same injury."  See Esteban v. Brown, 6 Vet. App. 259 (1994).  In Esteban, the Court stated, while discussing whether separate disability ratings were warranted for three conditions, that "[t]he critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions" and the Court also referenced that "symptomatology is distinct and separate."

In this case, the Board finds that the Veteran's insomnia disorder does not have separate and distinct manifestations or symptomatology from the service-connected chronic acquired psychiatric disorder.

As addressed in detail above, the Veteran was afforded three VA examinations during the appeal period.  The April 2012 DBQ noted diagnoses of anxiety disorder and depressive disorder and noted a symptom of chronic sleep impairment (it was also noted that difficulty falling asleep was a symptom attributable to anxiety disorder).  The March 2014 DBQ noted a diagnosis of insomnia disorder and noted a symptom of chronic sleep impairment.  The January 2016 DBQ noted a diagnosis of PTSD and noted a symptom of chronic sleep impairment.  Overall, while all three VA examinations noted different diagnoses, all referenced a symptom of chronic sleep impairment (which presumably encompasses the symptom of fatigue upon waking noted in the March 2014 DBQ).  This indicates that the identified manifestation of chronic sleep impairment is not separate or distinct as to insomnia disorder.

In addition, the March 2014 DBQ that diagnosed insomnia disorder identified symptoms that were also noted on the April 2012 and/or January 2016 DBQs of depressed mood, anxiety, disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  This indicates that the identified manifestations were not separate or distinct as to insomnia disorder  

The Board notes that the General Formula for rating mental disorders is broad and considers generally occupational and social impairment based on the symptomatology present.  In rating the Veteran's chronic acquired psychiatric disorder, the AOJ and the Board has considered all present mental manifestations in the assigned disability rating, to include sleep impairment, suspiciousness and panic attacks.

In sum, the Board finds that the Veteran's insomnia disorder does not have separate and distinct manifestations or symptomatology from the service-connected chronic acquired psychiatric disorder.  As such, the Board concludes that a separate compensable disability rating for insomnia is not warranted and to this extent the Veteran's claim is denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.14 (2017).

The Board has considered the Veteran's contentions, as outlined above.  In addition, in a December 2017 Appellant's Post-Remand Brief, the representative referenced a Federal Circuit case (Amberman v. Shinseki, 570 F 3.d 1377 (Fed. Cir. 2009)) as finding "that it was possible evidence could be received that reflected that two conditions resulted in different manifestations thus allowing the two conditions to be separately rated."  The representative, however, did not identify any different manifestations present in this case and as discussed above, the Board has not found that the evidence indicated such manifestations. 

IV.  Entitlement to a TDIU Prior to January 31, 2007

A March 2016 rating decision granted entitlement to a TDIU effective January 31, 2007, which was noted as "the date service connection for your mental disability was established as all of your service connected disabilities have been determined to contribute to your inability to work."  The Veteran submitted an April 2016 NOD as to the assigned effective date.

A schedular TDIU may be assigned where the schedular rating is less than total and it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities that are of a certain combined disability rating.  See 38 C.F.R. § 4.16(a) (2017).

The Veteran first submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in September 2003.  On an earlier March 2003 VA Form 9, the Veteran stated regarding his neck disability (there was a pending increased rating appeal) that "I do have severe limitation of motion of cervical spine...This motion or demonstrable deformity of vertebral body condition prevents me to perform my current job.  Recently for this condition I was temporary disabled from work."  Entitlement to a TDIU was initially denied in a November 2007 rating decision.

From November 1999 to January 30, 2007, the Veteran's combined disability rating was 70 percent.  He was service-connected and assigned a 30 percent disability rating for paroxysmal atrial tachycardia (herein a heart disability), a 30 percent disability rating for cervical strain with degenerative disc and joint disease (herein neck disability), a 10 percent disability rating for GERD, separate 10 percent disability ratings for bilateral lower extremity sural neuropathy, a 10 percent disability rating for hypertension, a 0 percent disability rating for costochondritis and a 0 percent disability rating insomnia disorder.  During this period, the Veteran met the schedular TDIU criteria (he had a combined disability rating of 70 percent and one disability ratable at 40 percent or more (when considering the heart disability (30 percent) and the hypertension (10 percent) as one disability due to their affecting a single body system (cardiovascular))).  See 38 C.F.R. § 4.16(a) (2017).

On the previously mentioned September 2003 VA Form 21-8940, the Veteran listed as the service-connected disability that prevents him from securing or following any substantially gainful occupation "mental health," cervical strain pain, chest pain, atrial flutter and blood pressure.  The Veteran listed working from December 1998 to August 2003 for the same company with a type of work noted as software support.  He listed 9 months to a year as time lost from illness.  He noted that he last worked full time in August 2003 and that he was on short term disability.  He reported 2 years of college education (other evidence referenced the Veteran as having a college degree from Bangladesh and to being a certified networker administrator).

The Veteran submitted another VA form 21-8940 in March 2006.  He listed as the service-connected disability that prevents him from securing or following any substantially gainful occupation his heart disability and his neck disability.  The Veteran listed working from December 1998 to February 2006 for the same company with a type of work noted as tech support.  He listed one year as time lost from illness (noted from August 2003 to July 2005).  He noted that he last worked full time in February 2006 and that he was on short term disability.  He stated that "I am physically and mentally disabled hold any employment."

Upon review, the Board finds that as of February 25, 2006 the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran testified at a Board hearing before the undersigned VLJ in September 2003.  Regarding his heart disability, the Veteran referenced that "my heartbeat goes up so way and I cannot breath.  Usually, I run to the emergency room...the medication through my vein and then neutralize my heartbeat."  Regarding his bilateral lower extremity disability, the Veteran referenced feeling burning and stated that "most of the time...you go to work or some places, you have to wear shoes and socks, so my previous company did allow me sometimes like putting on sandal shoe, and I used to go like that, but which is not a professional dress."  He also referenced "long time standing is a problem."  Regarding his neck disability, the Veteran referenced always having pain and that "[e]ven whether I am studying or working or whether I am on computer or something, long time I cannot keep my neck straight.  Eventually, I have to rest my neck, lay down with a good pillow and then come back...and sit down again" and that "for job, it's a really very much problem."  He also referenced that when he is "looking on the computer or studying something or researching something, the neck gets stiff and pain in such a way that I cannot move my neck in a second point."  The Veteran referenced that he was on temporary disability and that in his prior job he had "to sit on the computer all day, and that's looking at monitor or typing something, which is creating more tension on my neck."  He referenced that he "try to drive very less" and that driving "creates tension on the neck, and you have to look right and left during drive.  I had quite a few accident and quite a few ticket also for distraction because I could not look right or left."  

Also, various VA examinations are of record during the relevant period.  A July 2003 VA examination report addressed the Veteran's neck disability.  It was noted that the Veteran "complains of spasms and a continuing pain in his neck, which sounds as if it really gives him quite a bit of trouble" and that "[t]he main trouble that he has are spasms and stiffness."  It was noted that the Veteran "says that the spasms can be quite debilitating and the stiffness is significant" and that the pain was reported as 8 or 9 out of 10 at baseline and 10 out of 10 if he has a spasm.  It was noted that the Veteran reports going about three times a year to the emergency room for strong pain medication.  It was noted that the Veteran treated himself with medication (Soma and Hydrocodone) daily and that "these medicines do have side effects.  They make him drowsy and it makes it hard for him to work and he has to take quite a few days off of work."  The examiner stated that "[d]uring a flareup, it sounds as if he is incapacitated.  He says that he is unable to even get up sometimes and needs help just to stand up.  It sounds as if he cannot work or do anything other than try to take care of his spasm."  The examiner noted regarding functional assessment that walking was limited to 5-10 minutes because of stiffness and that the Veteran "is a software support engineer, so fortunately his work does not involve physical activity, but he says that sometimes he is too drowsy and painful to work and has to take time off."  Upon physical examination, range of motion was noted to be limited, specifically to 30 degrees of flexion, 5 degrees of extension, 45 degrees of rotation to the right and 40 degrees to the left and 20 degrees of lateral flexion to the right and 10 degrees to the left.  It was noted that the Veteran reported during a flare that there was no motion in the cervical spine.

The examination report also referenced the Veteran's reported chest pain, noting that "[p]hysical work and pressure on the area will cause him trouble.  He says that if it is not stressed, he will not have any pain in the chest, but if he has stress, he has 9/10 pain in his chest with a crampy type of sensation."  It was noted that "the pain in his chest seems to be associated with the sitting position and he finds that he has to alter the way he sits in order to relieve the tension on his chest."  

A separate July 2003 VA examination report noted the Veteran's complaint of chest pain (noted to be 8 or 9 out of 10 when performing certain movements or lifting) and rapid heart beat.  The examiner stated that these conditions (and hypertension) "do not interfere with [the Veteran's] ability to be employed gainfully.  I believe he has overestimated the level of pain in his chest wall.  His rapid heart beat is well controlled and his blood pressure should be able to be controlled with adequate medical care."

A March 2005 VA examination report noted regarding GERD that "[s]ymptoms of breakthrough heartburn will occur three to four days per week...He reports vomiting perhaps once a week with reflux to the mid chest on a more frequent basis" and that "[h]e also frequently has abdominal cramping with loose stools occurring several times per week."  This examination report also noted, regarding the Veteran's heart disability, that "[t]he [V]eteran reports increased frequency of symptoms in that he perceives symptoms occurring on a daily basis, frequently brief and self limited, but two to three times a week he will dose himself with" additional medication.  It was also noted that the Veteran "report[ed] that changing position from sitting to standing often triggers a sensation of dyspnea and increased heart beats and he attributes this to his arrhythmia, though he has not had any confirmatory testing."  Reference was also made to complaints of fatigue and "dyspnea with almost any activity."  This examination report also noted, regarding the Veteran's hypertension, that the Veteran "complain[ed] of side effects of [his hypertension medication] in that he perceives drowsiness and clouded sensorium."  This examination report also noted, regarding the Veteran's neuropathy, that the Veteran reported that "the symptoms have always been numbness of both the dorsal and plantar surfaces of the feet with gradual development of prickly dysesthesia with wearing socks and shoes" and that "[t]his condition has been fairly stable over the years and the [V]eteran reports that its primary impact on his life is that he often feels the need to remove his footgear in order to reduce the discomfort and this presents a problem at his workplace."

This examination report also noted, regarding the Veteran's insomnia disorder, that "[t]he [V]eteran complains of concentration difficulties, fatigue, and anxiety, which are probably multifactorial, but certainly are consistent with a chronic sleep disorder" and that "[t]his [V]eteran clearly suffers with chronic anxiety as well, and I am not able to discriminate at this point between symptoms triggered by anxiety then aggravated by chronic disturbance of sleep."  The examiner also stated that "I am not able to distinguish between the symptoms of chronic insomnia...and [e]ffects of this longstanding adjustment disorder."  As such, the Board will consider for the period prior to January 31, 2007 that the Veteran's insomnia disorder also included manifestations of concentration difficulties, fatigue and anxiety.

Evidence from the Social Security Administration (SSA) noted that the Veteran was disabled effective February 24, 2006.  While the SSA records did not specify based on which disabilities he was found to be disabled, the Veteran stated on a January 2009 VA Form 9 that SSA found him "disable[d] due to my all service connection disability as well as adjustment disorder."

Also of record are disability forms completed by medical professionals, which the Board finds to be highly probative.  A form signed in August 2003 from Dr. N.L. (a VA doctor) noted that the Veteran was incapable of performing his regular or customary work from July 2003.  Diagnoses were noted of adjustment disorder with mixed anxiety and depressed mood, cervical spondylosis with myelopathy and paroxysmal atrial flutter.  It was noted that the Veteran had "ongoing neck discomfort that interferes with daily activities as well as paroxysmal atrial flutter.  Chronic symptoms exacerbated by recent development of anxiety and depressed mood secondary to recent personal tragedies" and "[h]aving more episodes of atrial flutter, continued, but worsened neck symptoms along with depressed mood, decrease in concentration...and sleep disturbance."  It was noted that the Veteran would be released to return to his regular or customary work in April 2004.  In a portion of the form completed by the Veteran (item number 16), the Veteran reported that he was unable to perform because of his disability the following functions required by his occupation (noted of tech support): sitting, climbing, lifting, carrying, driving, reading, writing, typing, filing and concentrating.  Dr. N.L. noted that the functional limitations described by the Veteran in item 16 were consistent with his evaluation.  

A form signed in March 2004 from Dr. N.L. noted findings that included difficulty concentration and sleeping more and noted a diagnosis of adjustment disorder with mixed anxiety and depression.  It was noted that the Veteran was incapable of performing his regular work since July 2003.  July 2004 was noted as the approximate date that the Veteran's disability would end sufficient to permit him to resume regular or customary work.

A March 2006 form signed by a psychiatrist listed diagnoses of major depression recurrent, generalized anxiety disorder, paroxysmal flutter and cervical spondylosis with myelopathy.  Findings were noted to include various mental health symptoms, to include poor concentration, severely anxious and irregular sleep pattern.  It was noted that the Veteran was incapable of performing his regular or customary duties from February 2006.  August 2006 was noted as the date the Veteran would be released to return to his regular or customary work.  

Also of record are VA treatment records.  A March 2003 note stated that "[c]hronic neck discomfort present all the time to some degree, but exacerbated when...sitting at the computer at work too long."  A February 2005 note stated that the Veteran "finds it very hard to do his work as a software support engineer when he cannot wear shoes and socks and sitting at a computer all day is not advantageous for his neck pain."  A February 2006 note stated that the Veteran reported bilateral foot numbness and that he "feels the numbness when he is sitting or walking and at work when he is sitting doing the computer.  He has to put his feet up.  He says that it resolves when he elevates his feet" and that "[h] states that his symptoms are worse when he is wearing shoes and socks and during the summertime when he is wearing sandals, the numbness is better."  A March 2006 consult note noted that the Veteran "[s]tates because of the numbness, he is unable to wear shoes and has to wear sandals all the time; he also said he can't walk for very long periods because of the numbness."  A March 2006 note stated that the Veteran reported that he "had to leave his job...due to all of his conditions" and that "[a]fter a long discussion, it is revealed that it is the psychological stress not physical problems that are the problem."  An impression was noted of "I find no physical reason to render him disabled from his more-cerebral-than physical work."  A March 2006 mental health note stated that the Veteran "quit working due to inability to concentrate, poor energy level and poor sleep patterns."

Also, a handwritten note from the Veteran's Bangladeshi doctor that appears to be dated in October 2006 referenced that the Veteran was suffering from "multiple physical and emotional problems like atrial flutter, cervical spondylosis, hyperlipidemia, anxiety etc." and that "[h]e is not fit for any type of strenuous job but may avail the scope of higher education only."  

In addition, a December 2006 VA vocational rehabilitation memorandum, completed by a counseling psychologist, stated that the "Veteran is considered to possess a serious employment handicap as a result of his service-connected disabilities...Veteran's disabilities preclude him from engaging in employment for which he has had training and work experience."

Overall, as of February 25, 2006 the Board finds that the combined effects of the Veteran's service-connected disabilities resulted in him being unable to secure or follow a substantially gainful occupation.  He had various physical disabilities that would have impacted his ability to perform physical and sedentary work, to include sitting and working on a computer (which was his prior occupation).  During the relevant period the Veteran was also service-connected for insomnia disorder and, as noted, the March 2005 VA examiner noted complaints of concentration difficulties, fatigue and anxiety that were consistent with a chronic sleep disorder and which, essentially, could not be dissociated from such.  As such, concentration difficulties, fatigue and anxiety would have impacted the Veteran's ability to perform any type of work.  

The appropriate effective date in this case is February 25, 2006, which is the day after the Veteran last worked full time.  This is based on the Veteran's March 2006 VA Form 21-8940, which listed February 24, 2006 as the last date that that he worked full time (as well as the date his disability affected full-time employment and the date he became too disabled to work).  In addition, as noted, February 24, 2006 was the effective date used by SSA when granting disability benefits.  The Board notes that at various points other dates were referenced as the Veteran's last date of full time employment (for example, an earlier date in February 2006 was listed by the Veteran in his April 2016 NOD and a date in March 2006 was listed by the Veteran in SSA records).  The Board finds the contemporaneous March 2006 VA Form 21-8940 and the date selected by SSA in granting disability benefits to be the most probative evidence as to the specific last date of the Veteran's employment. 

In sum, the Board finds that as of February 25, 2006 the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, the Board concludes that prior to January 31, 2007, entitlement to a TDIU is warranted and to this extent the Veteran's claim is granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (2017).  

V.  Entitlement to SMC Pursuant to 38 U.S.C. § 1114(s)

In December 2012, the Veteran submitted a VA Form 21-526EZ and listed a claim of entitlement to SMC.  In the Veteran's May 2014 NOD (in his written statement and the VA Form 21-0958) he referenced homebound and housebound with respect to SMC and referenced that he was not applying for aid and attendance.  SMC "statutory" housebound, pursuant to 38 U.S.C. § 1114(s), is granted, as applicable, when a veteran has a single disability rated as total and additional service-connected disability or disabilities independently ratable at 60 percent or more.  In this case, the Veteran does not have a single disability rated as total based the schedular criteria.  In a December 2017 Appellant's Post-Remand Brief, the representative stated that:

The TDIU also plays a significant role in the [V]eteran's pursuit of SMC at the housebound rate where the [V]eteran notes that while his TDIU may be warranted for multiple conditions, it can also now be ascribed singly to the service-connected PTSD.  When TDIU is warranted for a single service-connected disability, then the remaining service-connected conditions are for consideration in determining whether the veteran meets the criteria for the schedular assignment of a statutory housebound rating.  Bradley v. Peake, 22 Vet.App. 280 (2008).

As such, the raised issue is whether the Veteran's chronic acquired psychiatric disorder, by itself, results in the Veteran being unable to secure or follow a substantially gainful occupation (this is relevant because if this was the case, the Veteran would then have a single disability rated as total for SMC purposes pursuant to 38 U.S.C. § 1114(s)) .  The Board finds that it does not.  

As addressed in detail above, the Board has found that a 50 percent disability rating is warranted for the Veteran's chronic acquired psychiatric disorder.  In general, this means that the Veteran's disability picture and symptomatology more nearly approximated the identified occupational and social impairment of the 50 percent disability rating under the General Formula, which is occupational and social impairment with reduced reliability and productivity.  Overall, the Board finds the Veteran's symptomatology, addressed in detail above, to not be of the severity that would result in him being unable to secure or follow a substantially gainful occupation.  In this regard, the Board finds probative the VA treatment notes dated over a multi-year period (in October 2012, March 2013, September 2016 and October 26, 2016) that stated that the Veteran "states doing well psychiatrically."  Such statements over a prolonged period indicate that the severity of the Veteran's was not of the level that would result in him being unable to secure or follow a substantially gainful occupation.  In addition, the Board also finds probative an April 2012 VA opinion.  The April 2012 Mental Disorders DBQ included the following opinion from B.F, Ph.D.: 

The current psychiatric diagnoses due not appear to render him unable to sustain employment.  He is able to participate in interviews, care for his children, and travel/move his family overseas.  He expressed interest in finding work though stated the job market is changed and the economy is poor, causing him difficulty in finding work.

In sum, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation as a result solely of his service-connected chronic acquired psychiatric disorder.  Accordingly, the Board finds that the Veteran does not have a single disability rated as total, to include consideration of a TDIU based solely on a chronic acquired psychiatric disorder.  As such, the Board concludes that entitlement to SMC pursuant to 38 U.S.C. § 1114(s) is not warranted.  38 U.S.C. § 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017). 

VI.  Increased Rating for Hypertension

The Veteran filed a claim for an increased rating for hypertension in December 2012.  Under 38 C.F.R. § 3.400(o)(2) (2017), an effective date of up to one year prior to a claim for increased rating may be assigned where it is factually ascertainable based on all evidence of record that an increase in disability had occurred.  The Board will therefore consider evidence of record dating to December 2011.

The June 2016 rating decision on appeal continued a 10 percent disability rating for hypertension.  The Board notes that this disability has been assigned a 10 percent disability rating since July 1994 and it is therefore a protected rating.  See 38 C.F.R. § 3.951(b) (2017).

Hypertension has been rated under Diagnostic Code 7101 (Hypertensive vascular disease (hypertension and isolated systolic hypertension)).  Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Higher disability ratings (40 and 60 percent) are warranted for higher diastolic pressure.

The Veteran was afforded a VA examination in April 2012 and a hypertension DBQ was completed.  It was noted that the Veteran's hypertension was stable and that his treatment plan included taking continuous medication for hypertension (a side effect of fatigue was noted for the Veteran's medication).  It was noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Three blood pressure readings were noted, with the most severe reading being 151/99.  It was noted that the Veteran did not have any other pertinent physical findings, complications, conditions or signs or symptoms related to hypertension.  It was noted that the Veteran's hypertension did not impact his ability to work.  It was also noted that "[i]n regard of [TDIU], [service-connected hypertension] will prevent [V]et[eran] from securing [and] maintaining gainful employment - inc[luding] a physical job.  However, [V]et[eran] able to perform a sedentary work, interact with public and work at a desk with frequent br[e]ak[]s."  

The Veteran was afforded a VA examination in March 2014 and a hypertension DBQ was completed.  It was noted that the Veteran's hypertension was stable and that his treatment plan included taking continuous medication for hypertension.  It was noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Three blood pressure readings were noted, with the most severe reading being 138/89.  It was noted that the Veteran did not have any other pertinent physical findings, complications, conditions or signs or symptoms related to hypertension.  It was noted that the Veteran's hypertension did not impact his ability to work.

Also of record are VA treatment records.  These records included various blood pressure readings, but no readings had a diastolic pressure of 110 or more or a systolic pressure of 200 or more.  No blood pressure readings were noted that were worse than the 151/99 reading that was noted at the April 2012 VA examination (while a reading of 155/100 was noted in a July 2013 VA treatment note, upon repeat testing a reading of 122/79 was noted and hypertension was noted to be normotensive).  In addition, various VA treatment notes referenced the Veteran's hypertension as controlled.  This included March 2012, August 2012 (noting that medication "seems to be controlling the blood pressure"), January 2013, March 2014, September 2014, April 2015 and April 2017 notes.

The Board also notes that subsequent to the November 2017 SOC, additional VA treatment records were obtained by VA in December 2017, without a waiver of AOJ review.  These records included blood pressure readings, but no readings had a diastolic pressure of 110 or more or a systolic pressure of 200 or more.  The worst reading noted of 142/94 was less severe than noted at earlier points during the appeal period, to include at the April 2012 VA examination.  As such, this evidence is, essentially, duplicative of earlier evidence of record in that it did not reflect blood pressure readings necessary to warrant an increased disability rating.  As such, the additional VA treatment records do not have a bearing on this claim and are therefore not pertinent and the Board can accordingly proceed with a decision on this claim.  See 38 C.F.R. § 20.1304(c) (2017).

In review, the Board finds that the Veteran's hypertension was not manifested by diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, as would be required for an increased 20 percent disability rating (or a still higher rating).  As such, the Board concludes that a disability rating in excess of 10 percent is not warranted for hypertension.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).

In reaching this conclusion, the Board has considered the Veteran's contentions.  On a November 2017 VA Form 9, the Veteran stated that "my blood press[u]r[e] contin[u]ously goes up and down" and "dizzy, short of breath happens when episode take place."  Even accepting that the Veteran's blood pressure goes up and down, the relevant issue under Diagnostic Code 7101 is not the variance of blood pressure, but the severity of such.  As noted above, the severity of the Veteran's blood pressure was not noted to meet the criteria for a higher disability rating.  As to the Veteran's contention that he has dizziness and shortness of breath during an episode, the Board finds that the Veteran is not competent to associate such symptoms with his service-connected hypertension and also finds more probative the VA examination reports from April 2012 and March 2014 that did not reference such symptoms and stated that the Veteran did not have any other pertinent physical findings, complications, conditions or signs or symptoms related to hypertension.  In addition, a March 2014 VA treatment note included an assessment of "reactive airways" and noted the prescription of an oral inhaler (which was later noted to be used as needed for shortness of breath).        

For the reasons outlined above, the Veteran's claim is denied.

VII.  Increased Rating for Bilateral Lower Extremity Sural Neuropathy

The Veteran filed a claim for an increased rating for bilateral lower extremity sural neuropathy in December 2012.  The Board will consider evidence of record dating to December 2011.  See 38 C.F.R. § 3.400(o)(2) (2017).

The June 2016 rating decision on appeal continued a 10 percent disability rating for bilateral lower extremity sural neuropathy.  The Board notes that these disabilities have been assigned 10 percent disability ratings since June 1994 and they are therefore protected ratings.  See 38 C.F.R. § 3.951(b) (2017).

Bilateral lower extremity sural neuropathy has been rated under Diagnostic Code 8522 (Musculocutaneous nerve (superficial peroneal)).  Under Diagnostic Code 8522, a 0 percent disability rating is warranted for mild incomplete paralysis, a 10 percent disability rating is warranted for moderate incomplete paralysis, a 20 percent disability rating is warranted for severe incomplete paralysis and a 30 percent disability rating is warranted for complete paralysis.  The Board notes that Diagnostic Code 8521 (External popliteal nerve (common peroneal) is also potentially applicable.  Under Diagnostic Code 8521, a 10 percent disability rating is warranted for mild incomplete paralysis, a 20 percent disability rating is warranted for moderate incomplete paralysis, a 30 percent disability rating is warranted for severe incomplete paralysis and a 40 percent disability rating is warranted for complete paralysis.  

The Veteran was afforded a VA examination in April 2012 and a Peripheral Nerves Conditions DBQ was completed.  It was noted that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  It was noted that the Veteran did not have constant pain, intermittent pain, paresthesias and/or dysesthesias or numbness in the bilateral lower extremities.  The Veteran's gait was noted to be normal.  Sensory examination for the bilateral lower extremities was noted as normal.  Various lower extremity nerves, to include the external popliteal (common peroneal) nerve, were noted as normal bilaterally.

The Veteran was also afforded a VA examination in March 2014 and a Peripheral Nerves Conditions DBQ was completed.   A diagnosis was noted of sural nerve neuropathy.  It was noted that the Veteran "[r]eports ongoing tingling in both feet around the lateral foot.  Ambulation is normal.  Sensation is intact.  Does not use any assistive device.  Stable."  It was noted that the Veteran did not have constant pain, intermittent pain, or numbness in the bilateral lower extremities.  Paresthesias and/or dysesthesias were noted in the bilateral lower extremities as mild.  Sensory examination for the bilateral lower extremities was noted as normal.  The Veteran's gait was noted to be normal.  Various lower extremity nerves were noted as normal bilaterally.  The external popliteal (common peroneal) nerve was noted to have incomplete paralysis bilaterally that was noted to be mild in severity.  It was noted that the Veteran's condition had no impact on his ability to work.
Also of record are VA treatment records.  An April 2015 VA treatment note stated "ongoing bilateral lower extremity pain attributes to neuropathy." 

The Board has also considered the Veteran's contentions.  On a November 2017 VA Form 9, the Veteran stated that these conditions "must be evaluated higher than 10% on both feet, because it not only ongoing tingling in both feet rather I have bilateral frequently nerve pain and complet[e]ly feet get numb in both feet, which makes me unable to walk" and that "on long rest on bed keeping my legs el[e]vated, r[e]duce my feet nerve pain and numbness less."  In addition, a November 2017 Appellant's Brief from the Veteran's representative stated that the Veteran "for years has complained of pain, and trouble ambulating."     

Upon review, the Board finds that the Veteran's bilateral lower extremity sural neuropathy was manifested by mild incomplete paralysis.  In this regard, while the Board has considered the Veteran's contention, the Board finds the most probative evidence of record to be the March 2014 VA examination report.  This report noted the external popliteal (common peroneal) nerve to have incomplete paralysis bilaterally that was noted to be mild in severity.  This specific description was provided by a neutral doctor following examination of the Veteran and the Board affords this assessment more probative value than the Veteran's more general lay statements (or his representative's) as to the issue of the severity of incomplete paralysis.  Mild incomplete paralysis corresponds to a 0 percent disability rating under Diagnostic Code 8522 and a 10 percent disability rating under Diagnostic Code 8521.  Higher disability ratings are warranted for more severe incomplete (or complete) paralysis.  As the Veteran's bilateral lower extremity sural neuropathy was manifested by mild incomplete paralysis, a higher disability rating is not warranted.  As such, the Board concludes that a disability rating in excess of 10 percent is not warranted for bilateral lower extremity sural neuropathy and to this extent the Veteran's claims are denied.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8522 (2017).  

VIII.  Increased Rating for Costochondritis 

The Veteran filed a claim for an increased rating for costochondritis in December 2012.  The Board will consider evidence of record dating to December 2011.  See 38 C.F.R. § 3.400(o)(2) (2017).  The June 2016 rating decision on appeal continued a noncompensable (0 percent) disability rating for costochondritis.  

Costochondritis has been rated under Diagnostic Code 5321, which is for Muscle Group XXI, the thoracic muscle group.  The function of these muscles is respiration.  A 0 percent disability rating is warranted for slight impairment, a 10 percent disability rating is warranted for moderate impairment and a 20 percent disability rating is warranted for moderately-severe or severe impairment.  38 C.F.R. § 4.56 (2017) applies to the evaluation of muscle disabilities.  38 C.F.R. § 4.56(c) (2017) states that "[f]or VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement."  38 C.F.R. § 4.56(d) (2017) also provides definitions as to the severity of muscle disabilities.  As relevant to this case, 38 C.F.R. § 4.56(d) (2017) provides:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.
(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

The Veteran's STRs included references to him being hit in the chest with a fist.  A July 29, 1991 STR noted a chief complaint of cough, that the Veteran was hit in the chest fighting, that it "hurts when breathing" and reference was made to pain in the upper aspect of the chest.  A chest x-ray was conducted that day and the conclusion was noted as "[n]ormal chest."  A July 30, 1991 STR referenced the Veteran being hit with a fist in the chest two days prior, noted chest pain in the mid sternum, noted on objective examination mild tenderness in the upper sternum on deep palpation and noted an assessment of both an upper respiratory infection and sternal bruise.  An August 1, 1991 STR noted a chief complaint of cold, that the Veteran was hit with fist four days ago and that the Veteran "states it hurts around his heart."  The AOJ granted entitlement to service connection for costochondritis as being related to the referenced in-service chest injury related to being hit with a fist.  See August 2003 Rating Decision.  Other STRs did not appear to include treatment related to the in-service chest injury related to being hit with a fist.  

The Veteran was afforded a VA examination in March 2014 and a Muscle Injuries DBQ was completed.  A diagnosis was noted of chest contusion, with a date of diagnosis noted of 1991.  It was noted that the "Vet[eran] reports that he was hit on the chest during military service and ever since has had pain on the chest esp[ecially] on picking things up.  The history is [consistent with] chest contusion."  It was noted that the Veteran had an injury to muscle group XXI and that both sides were affected.  It was noted that the Veteran did not have any scars associated with a muscle injury, that he did not have any known fascial defects or evidence of fascial defects associated with any muscle injury, that the Veteran's muscle injuries did not affect substance or function and that the Veteran did not have muscle atrophy.  Under a heading titled "Cardinal signs and symptoms of muscle disability," it was noted that the Veteran did not have any signs or symptoms attributable to any muscle injury.  It was noted that the Veteran did not have any other pertinent physical findings, complications, conditions or signs or symptoms.  It was noted that the Veteran's muscle injury would not impact his ability to work.  The examiner stated that the "Vet[eran] sustained chest wall contusion during a physical assault/attack during mil[it]ary service.  There is no chest muscle impa[ir]ment at this time.  Respiratory muscles are intact, and respiration is normal."

Also of record are other VA medical records.  An April 2012 Heart Conditions DBQ noted that the Veteran "reports intermittent chest pain, palpitation, [shortness of breath] during the atrial flatter flare."  In this regard, the Veteran is service-connected for paroxysmal atrial tachycardia.  An October 2012 VA treatment note referenced a report of chest pains.  A March 2014 Hypertension DBQ noted a report of chest pains.  A January 2016 PTSD DBQ stated that the Veteran "is service connected arrhythmias and chest muscle dysfunction.  Over the years, he continued to have chest pain, and could not lift anything heavy because of that."  A September 2016 VA treatment note referenced a report of pain in various locations, to include the chest.  VA treatment records noted "no chest pains" (or "pain") in July 2013, September 2014, April 2015, February 2017 and April 2017 notes.

Upon review, the Board finds that the Veteran's costochondritis was manifested by no more than slight disability.  The definition of slight disability of muscle injuries was provided above.  The Board finds that the Veteran's costochondritis disability picture is not more severe than the slight disability of muscles criteria.  In this regard, the Board finds the most probative evidence of record to be the March 2014 Muscle Injuries DBQ.  Such was completed by a doctor and the DBQ specifically addressed the relevant criteria as to the severity of muscle injuries for VA rating purposes. 

As to the type of injury, the Veteran was struck in the chest with a fist during service and a sternal bruise was noted.  Such does not even rise to the level of a simple wound of the muscle as contemplated by C.F.R. § 4.56 (2017).  Regardless, the moderate disability of muscles criteria contemplates a more severe type of injury in that through and through or deep penetrating wounds are contemplated (to include based on bullet, fragment or missiles).

As to history and complaint, the Veteran's STRs referenced a sternal bruise and referenced brief treatment covering approximately four days.  Nothing suggests a history comparable to moderate muscle disability.  

As to complaint, the slight disability of muscles criteria stated "[h]ealing with good functional results" and "[n]o cardinal signs or symptoms of muscle disability."  The March 2014 Muscle Injuries DBQ noted that the Veteran did not have any signs or symptoms attributable to any muscle injury (which was under the heading of "Cardinal signs and symptoms of muscle disability") and that "[t]here is no chest muscle impa[ir]ment at this time.  Respiratory muscles are intact, and respiration is normal."  This is consistent with the slight disability of muscles criteria, as it suggests healing with good functional results and suggests that there were no cardinal signs and symptoms of muscle disability.  

The moderate disability of muscles criteria contemplates "[r]ecord of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability."  The cardinal signs and symptoms noted in 38 C.F.R. § 4.56(c) (2017) of loss of power, weakness, lower threshold of fatigue, impairment of coordination and uncertainty of movement were not noted in the March 2014 DBQ.  The remaining cardinal sign and symptom noted in 38 C.F.R. § 4.56(c) (2017) is "fatigue-pain."  As noted, the DBQ noted that the Veteran reported "pain on the chest" ever since being hit during active service.  The evidence of record, however, did not show consistent complaints of pain.  As noted, various VA treatment records from 2013 to 2017 noted no chest pains.  While other VA medical records did reference chest pains, the various notations of no chest pains indicated such symptom was not a consistent complaint.  As such, the Board finds that the moderate disability of muscle criteria were not met.  In any event, even assuming (without deciding) that consistent chest pain existed, the overall disability picture of the Veteran's costochondritis would be more consistent with the slight disability criteria.  We note that he did not have a through and through wound or a deep penetrating wound.  He does not have scars or damage to muscle tissue.

As to objective findings, the March 2014 Muscle Injuries DBQ noted no scar, no fascial defect, no muscle atrophy and that the Veteran's muscle injuries did not affect substance or function, which are findings consistent with the slight disability of muscles criteria.  The moderate disability of muscles criteria contemplates more severe objective findings that were not shown by the March 2014 DBQ.

In review, the Board finds that the Veteran's costochondritis was manifested by no more than slight disability.  As such, the Board concludes that a compensable disability rating is not warranted for costochondritis.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5321 (2017).

The Board has also considered the Veteran's contentions.  On a November 2017 VA Form 9, the Veteran stated that "musculoskeletal chest pain is always present, ache (chest) is prevent me from any kind of work.  I am having shortness of breath and chest cramp frequently."  While the Veteran reported chest pain as "always present," as noted above, various VA treatment records from 2013 to 2017 also noted no chest pains.  In general, the Board finds that the Veteran is not competent to associate specific symptoms with his service-connected costochondritis.  As to the issue of what symptoms were attributable to costochondritis, the Board affords more probative value to the March 2014 DBQ.  As noted, this DBQ stated in part that "[t]here is no chest muscle impa[ir]ment at this time.  Respiratory muscles are intact, and respiration is normal" and it was also noted that the Veteran did not have any signs or symptoms attributable to any muscle injury and that he did not have any other pertinent physical findings, complications, conditions or signs or symptoms.  The DBQ was completed by a neutral doctor following examination of the Veteran and the Board affords this assessment more probative value than the Veteran's lay statements as to the issue of what symptoms are attributable to costochondritis.

For the reasons outlined above, the Veteran's claim is denied.

IX.  All Claims

Finally, with the exception of any issues addressed above, neither the Veteran nor his representative has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

ORDER

Entitlement to an effective date earlier than January 31, 2007 for entitlement to service connection for a chronic acquired psychiatric disorder is denied.

Entitlement to an initial disability rating in excess of 50 percent for a chronic acquired psychiatric disorder is denied.
 
A separate compensable disability rating for insomnia is denied.

Entitlement to a TDIU effective February 25, 2006 is granted.

Entitlement to SMC pursuant to 38 U.S.C. § 1114(s) is denied.

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a disability rating in excess of 10 percent for left lower extremity sural neuropathy is denied.

Entitlement to a disability rating in excess of 10 percent for right lower extremity sural neuropathy is denied.

Entitlement to a compensable disability rating for costochondritis is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


